

117 S1116 IS: Federal Firefighters Fairness Act of 2021
U.S. Senate
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1116IN THE SENATE OF THE UNITED STATESApril 14, 2021Mr. Carper (for himself, Ms. Collins, Mrs. Feinstein, Mr. King, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend chapter 81 of title 5, United States Code, to create a presumption that a disability or death of a Federal employee in fire protection activities caused by any of certain diseases is the result of the performance of such employees duty, and for other purposes.1.Short titleThis Act may be cited as the Federal Firefighters Fairness Act of 2021.2.Certain diseases presumed to be work-related cause of disability or death for Federal employees in fire protection activities(a)DefinitionSection 8101 of title 5, United States Code, is amended—(1)by striking and at the end of paragraph (19);(2)by striking the period at the end of paragraph (20) and inserting ; and; and(3)by adding at the end the following:(21)employee in fire protection activities means a firefighter, paramedic, emergency medical technician, rescue worker, ambulance personnel, or hazardous material worker, who—(A)is trained in fire suppression;(B)has the legal authority and responsibility to engage in fire suppression;(C)is engaged in the prevention, control, and extinguishment of fires or response to emergency situations where life, property, or the environment is at risk; and(D)performs such activities as a primary responsibility of his or her job..(b)Presumption relating to employees in fire protection activitiesSection 8102 of title 5, United States Code, is amended by adding at the end the following:(c)(1)With regard to an employee in fire protection activities, a disease specified in paragraph (3) shall be presumed to be proximately caused by the employment of such employee, subject to the length of service requirements specified. The disability or death of an employee in fire protection activities due to such a disease shall be presumed to result from personal injury sustained while in the performance of such employee’s duty. Such presumptions may be rebutted by a preponderance of the evidence from the employing agency.(2)Such presumptions apply only if the employee in fire protection activities is diagnosed with the disease for which presumption is sought within 10 years of the last active date of employment as an employee in fire protection activities.(3)The following diseases shall be presumed to be proximately caused by the employment of the employee in fire protection activities:(A)If the employee has been employed for a minimum of 5 years in aggregate as an employee in fire protection activities:(i)Heart disease.(ii)Lung disease.(iii)The following cancers:(I)Brain cancer.(II)Cancer of the blood or lymphatic systems.(III)Bladder cancer.(IV)Kidney cancer.(V)Testicular cancer.(VI)Cancer of the digestive system.(VII)Skin cancer.(VIII)Cancer of the respiratory system.(IX)Breast cancer.(iv)Any other cancer the contraction of which the Secretary of Labor through regulations determines to be related to the hazards to which an employee in fire protection activities may be subject.(B)Regardless of the length of time an employee in fire protection activities has been employed, any communicable disease that has been determined to be a pandemic by the World Health Organization or the United States Centers for Disease Control and Prevention, or any chronic infectious disease, the contraction of which the Secretary of Labor through regulations determines to be related to the hazards to which an employee in fire protection activities may be subject..(c)ApplicationThe amendments made by this section shall apply to a covered disability or death that occurs on or after the date of the enactment of this Act.